Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 1 of 7 PAGEID #: 340




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

    DARYL HIGHMAN, et al.,                      :      CASE NO. 2:20-cv-01056
                                                :
                        Plaintiffs,             :      Judge Morrison
                                                :
              vs.                               :      Magistrate Judge Deavers
                                                :
    GULFPORT ENERGY                             :
    CORPORATION,                                :
                                                :
                        Defendant.              :

                            STIPULATED PROTECTIVE ORDER

        Plaintiffs and Defendant Gulfport Energy Corporation (collectively, the “parties,” or

individually referred to as “party”) agree to the following Protective Order to be entered in this

case. Accordingly, it is ORDERED:

    1. Scope. This Order is issued to protect documents, materials, and other information

produced in the course of this action, including initial disclosures, all responses to discovery

requests, production of documents, all deposition testimony and exhibits, and other materials, as

well as testimony adduced at trial or in hearings, matters in evidence, and any other information

(hereinafter “confidential information” that shall in good faith be designated by the party or person

producing it as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” as set forth below.

This Order is also subject to the Local Rules and the Federal Rules of Civil Procedure on matters

of procedure and calculation of time periods. The terms “disclosing party” and “producing party”

encompass not only the parties to this action but third parties who may disclose or produce

information, e.g., in response to a subpoena.

    2. Form and Timing of Designation. A disclosing party may designate information as

confidential and restricted in disclosure under this Order by marking it as “CONFIDENTIAL -


16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 2 of 7 PAGEID #: 341




SUBJECT TO PROTECTIVE ORDER” in a manner that will permit complete removal of the

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” designation. After the entry of this

Order, information shall be designated “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” prior to or at the time of the production or disclosure of the information. For information

produced or disclosed prior to the entry of this Order, the disclosing party shall have 14 days after

the date this Order is entered to designate such information as “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” by identifying the documents or information at issue as specifically as

possible (i.e., by Bates number, page range, etc.).

    3. Information Which May be Designated “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER.” Any party or disclosing party may designate information in written,

oral, electronic, graphic/pictorial, audiovisual, or other form as “CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER” upon making a good faith determination that the information should

be protected from disclosure as confidential personal information, medical or psychiatric

information, business, legal, regulatory, financial, research, development information, confidential

policies or procedures, business plans, commercially sensitive information, trade secrets,

personnel records, or other non-public information, the dissemination of which generally is

protected by the designating party in its normal course of business. Trade secrets may include

customer lists, blue prints, drawings, or any similar information that the producing party

reasonably believes constitutes a trade secret.

    4. Depositions.      A party may designate any portion of a deposition containing

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” by so stating on the record at the

time the testimony is given, or by designating such sections in writing within 14 days following

receipt of the transcript. Thereafter, the deposition transcripts and any of those portions so




16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 3 of 7 PAGEID #: 342




designated shall be protected as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”,

pending objection, under the terms of this Order.

    5. Protection of Material Designated as Confidential.

             (a) General Protections. Information designated “CONFIDENTIAL - SUBJECT TO

                PROTECTIVE ORDER” under this Order, shall not be used or disclosed by the

                parties, counsel for the parties, or any other persons identified in Paragraph 5(b) for

                any purpose whatsoever other than to prepare for, file, and/or to conduct discovery,

                dispositive motions, trial, and any subsequent appellate proceedings in this action..

             (b) Permitted Disclosure. The parties and counsel for the parties shall not disclose or

        permit the disclosure of any documents designated as “CONFIDENTIAL - SUBJECT TO

        PROTECTIVE ORDER” to any person other than the following:

                 (1)      Counsel. Counsel for the parties and employees and agents of counsel such

                as members of the legal, paralegal, secretarial, or clerical staff who are assisting

                and have responsibility for the preparation of dispositive motions and trial of this

                action;

                 (2)      Parties.

                 (3)      Court Reporters and Recorders. Court reporters and recorders engaged

                for depositions in which “CONFIDENTIAL - SUBJECT TO PROTECTIVE

                ORDER” is marked.

                 (4)      Deponents.

                 (5)      Consultants, Investigators and Experts. Consultants, investigators, or

                experts (hereinafter referred to collectively as “experts”) employed by the parties




16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 4 of 7 PAGEID #: 343




                or counsel for the parties to assist in the preparation of dispositive motions and trial

                of this action.

             (c) Control of Documents.        Counsel for the parties shall take reasonable and

        appropriate measures to prevent unauthorized disclosure of documents designated as

        “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” pursuant to the terms of this

        Order. Counsel shall maintain the originals of the forms signed by persons acknowledging

        their obligations under this Order for a period of 1 year after the later of dismissal of the

        action, the entry of final judgment, and/or the conclusion of any appeal

             (d) Inadvertent Failure to Designate. Except as otherwise, provided herein,

        inadvertent failure to designate information as “CONFIDENTIAL - SUBJECT TO

        PROTECTIVE ORDER” shall not be deemed a waiver of any claim of confidentiality as

        to such matter, and same thereafter may be corrected by supplemental written notice. Upon

        receipt of the supplemental written notice, the terms of this Order shall apply and the

        receiving party shall retrieve, to the extent reasonably possible, the information and any

        documents containing the same.

             (e) Inadvertent Production. The inadvertent production of any document or

        information during discovery in this case shall be without prejudice to any claim that such

        material is privileged under the attorney-client or other privilege, or protected from

        discovery as work product. No party or entity shall be held to have waived any rights by

        such inadvertent production so long as the receiving party is notified within 10 days of the

        discovery of such inadvertent production. Upon written request by the inadvertently

        producing party, the receiving party shall immediately return the inadvertently produced

        document or information, shall not retain any copies, and shall not use the information or




16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 5 of 7 PAGEID #: 344




          the document for any purpose until further order of the Court. If the receiving party

          disagrees that the document is privileged or has been produced inadvertently, it shall file

          the appropriate motion within 14 days of receipt of the written request from the

          inadvertently producing party. The burden of proof of privilege and inadvertence shall be

          on the producing party.

             (f) The provisions of Paragraph 5 shall survive final termination of this action.

    6. Challenges by a Party to Designation. Any “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” designation is subject to challenge by any party or nonparty with

standing to object. If agreement is reached confirming or waiving the “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” designation as to any documents subject to the objection,

the designating party shall serve on all parties a notice specifying the documents and the nature of

the agreement.

    7. Order Remains in Effect. Unless otherwise agreed or ordered, this Order shall remain in

force after dismissal or entry of final judgment not subject to further appeal.

    8. Order Subject to Modification. This Order shall be subject to modification by the Court

on its own motion or on motion of a party or any other person with standing concerning the subject

matter.

    9. No Prior Judicial Determination. This Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any documents or information designated

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” by counsel or the parties, is subject

to protection under the Rules of Civil Procedure, or otherwise until such time as the Court may

rule on a specific document or issue.




16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 6 of 7 PAGEID #: 345




    10. Persons Bound. This Order shall take effect when entered and shall be binding upon all

counsel and their law firms, the parties, and persons made subject to this Order by its terms.

    11. Application to Third Parties. Any third-party may produce documentation in response

to a subpoena in accordance with the terms of this Protective Order.


IT IS SO ORDERED.


Date: 8/16/2021
                                           s/ Elizabeth A. Preston Deavers
                                           Elizabeth A. Preston Deavers
                                           United States Magistrate Judge


WE SO MOVE/STIPULATE:




16817016v1
Case: 2:20-cv-01056-SDM-EPD Doc #: 42 Filed: 08/16/21 Page: 7 of 7 PAGEID #: 346




DATED:        _______________________


Respectfully submitted,

  /s/ Kara H. Herrnstein                   _/s/ Jeremy Martin_____________
  BRICKER & ECKLER LLP                     Timothy B. Pettorini
                                           (0070107)
  Matthew W. Warnock (0082368)             tpettorini@ralaw.com
  1001 Lakeside Avenue East, Suite 1350    Jeremy D. Martin (0098878)
  Cleveland, OH 44114-1142                 jmartin@ralaw.com
  t: 216.523.5405                          Roetzel & Andress, LPA
  f: 216.523.7071                          222 South Main Street
  mwarnock@bricker.com                     Akron, OH 44308
                                           Telephone: 330.376.2700
  Aaron M. Bruggeman (0088455)             Facsimile: 330.376.4577
  160 East Main Street                     Attorneys for Plaintiffs
  PO Box 270
  Barnesville, OH 43713-1004
  t: 740.374.2284
  f: 740.374.2296
  abruggeman@bricker.com

  Kara H. Herrnstein (0088520)
  Daniel C. Gibson (0080129)
  100 South Third Street
  Columbus, OH 43215-4291
  t: 614.227.2300
  f: 614.227.2390
  kherrnstein@bricker.com
  dgibson@bricker.com

 Counsel for Defendant
 Gulfport Energy Corporation




16817016v1
